Citation Nr: 1104277	
Decision Date: 02/02/11    Archive Date: 02/14/11

DOCKET NO.  05-19 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

1.  Entitlement to service connection for a psychiatric disorder.  

2.  Entitlement to service connection for a sleep disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Cryan, Counsel
INTRODUCTION

The Veteran served on active duty from July 1961 to March 1962.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  The Veteran's claim was remanded by the Board for 
additional development in April 2009.

The issue of entitlement to service connection for headaches has 
been raised by the record, but has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the Board 
does not have jurisdiction, and the claim is referred to the AOJ 
for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  


		REMAND

A review of the claims file reveals that a remand is 
unfortunately once again necessary.  

Following the April 2009 Board remand, the Veteran submitted a 
facsimile correspondence requesting service connection for 
posttraumatic stress disorder (PTSD) which was apparently 
received at the RO in March 2010.  A copy of a June 2010 rating 
decision issued by the Nashville, Tennessee RO was associated 
with the claims file.  The decision indicates that the RO sent 
the Veteran correspondence informing him of the evidence required 
to establish service connection for PTSD, reviewed VA outpatient 
treatment reports dated from October 2009 to April 2010, reviewed 
available copies of the Veteran's service medical records, 
reviewed available copies of service personnel records, and 
issued a formal findings of the lack of information required to 
corroborate his claimed stressor.  It does not appear that the RO 
had the Veteran's entire claims file when the June 2010 rating 
decision was issued. 

The Board is obligated to construe a claim for an acquired 
psychiatric disorder liberally.  Clemons v. Shinseki, 23 Vet. 
App. 1 (2009) (the scope of a mental health disability claim 
includes any mental disability that may reasonably be encompassed 
by the claimant's description of the claim, reported symptoms, 
and the other information of record).  Consequently, the claim 
for PTSD has been recharacterized as it appears on the cover page 
of the instant decision.  

Although copies of some of the evidence relied upon by the RO in 
issuing the June 2010 rating decision was associated with the 
claims file, neither the April 2010 letter to the Veteran nor the 
formal finding of a lack of information required to corroborate 
his claimed stressor was associated with the claims file.  Based 
on the current evidence of record it is not clear what stressors 
the Veteran has reported.  

The Veteran's claim for a psychiatric disability was previously 
remanded in order to afford the Veteran a VA psychiatric 
examination.  The examiner was requested to provide a medical 
opinion as to whether it was at least as likely as not that any 
currently diagnosed psychiatric disability, including depression 
was related to the Veteran's active service or treatment in 
service and whether it was at least as likely as not that the 
symptoms diagnosed as a character and behavior disorder in 
service were manifestations of any currently diagnosed 
psychiatric disability.  The Veteran was afforded a VA 
examination in June 2009 at which time the examiner diagnosed the 
Veteran with dysthymia and marijuana dependence.  The examiner 
indicated that personality disorders by their nature would not 
likely be as a result of a specific action or event but rather 
develop over periods of time.  The examiner indicated that the 
fact that the Veteran was discharged due to personality problems 
would indicate that the personality disorder was a pre-existing 
issue but the neuropsychiatric testing in service raised concern.  
The examiner concluded that he was unable to form an opinion 
without resorting to mere speculation.  As a medical doctor the 
physician has expertise and is expected to provide a medical 
opinion using his professional judgment.  The examiner did not 
address whether dysthymia was related to the Veteran's military 
service and failed to offer an opinion as to whether the symptoms 
diagnosed as a character and behavior disorder in service were 
manifestations of a current psychiatric disorder.

Opinions that an opinion cannot be offered without resort to 
speculation amount to nonevidence, neither for nor against the 
claim, because service connection may not be based on speculation 
or remote possibility.  Bloom v. West, 12 Vet. App. 185 (1999); 
38 C.F.R. § 3.102 (2010).  Such statements from physicians are 
inconclusive as to the origin of a disability.  Warren v. Brown, 
6 Vet. App. 4 (1993); Sklar v. Brown, 5 Vet. App. 104 (1993).  A 
remand by the Court of Appeals for Veterans Claims or the Board 
confers on the claimant, as a matter of law, the right to 
compliance with the remand orders.  Stegall v. West, 11 Vet. App. 
268 (1998).  Additionally, as the Veteran has now claimed 
entitlement to service connection for PTSD, another VA 
examination is necessary in order to determine whether a 
diagnosis of PTSD is appropriate and whether any currently 
diagnosed psychiatric disorders are related to the Veteran's 
military service.  

With regard to the issue of entitlement to service connection for 
a sleep disorder, a November 2009 rating decision issued by the 
Nashville, Tennessee RO was associated with the claims file 
following the April 2009 Board decision.  The decision indicates 
that a claim of service connection for a sleep disorder was 
received in August 2009 and that the claim was denied.  None of 
the evidence listed on the rating decision has been associated 
with the claims file.  Additionally, in correspondence received 
at the RO in March 2010, the Veteran submitted a notice of 
disagreement with the decision.  

Where a notice of disagreement has been filed with regard to an 
issue, and a statement of the case has not been issued, the 
appropriate Board action is to remand the issue for issuance of a 
statement of the case.  Manlincon v. West, 12 Vet. App. 238 
(1999). 

VA treatment records dated through April 2010 have been 
associated with the claims file.  Any records dated since that 
time should be obtained and associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA treatment records dated 
since April 2010.  

2.  Associate with the claims file any 
evidence related to the Veteran's claims 
for PTSD and a sleep disorder which is not 
already of record.  Specifically, the April 
2010 correspondence to the Veteran and 
formal finding of a lack of information 
required to corroborate the Veteran's 
claimed stressors should be associated with 
the claims file.  

3.  Thereafter, schedule the Veteran for a 
VA psychiatric examination to determine the 
etiology of any current psychiatric 
disability.  The claims file should be 
reviewed by the examiner and the 
examination report should reflect that 
review.  All indicated tests, including 
psychiatric testing should be undertaken in 
order to determine the Veteran's current 
psychiatric diagnosis.  The examiner should 
obtain a detailed history from the Veteran 
and determine whether the Veteran meets the 
DSM-IV criteria for a diagnosis of PTSD.  
The examiner should provide a rationale for 
the opinion and reconcile it with all 
evidence of record, including (1) service 
medical records showing treatment for 
chronic headaches and a diagnosis of severe 
emotional instability reaction, (2) service 
personnel records showing the Veteran's 
discharge on the grounds of unsuitability 
(character and behavior disorder), (3) VA 
medical records showing treatment for 
depression and related psychiatric 
symptoms, and diagnoses of major depressive 
disorder and personality disorder, not 
otherwise specified, and (4) the June 2009 
VA examination report which shows a 
diagnosis of dysthymia.  The VA examiner's 
opinion should specifically address the 
following questions:

a)  Provide a full multiaxial 
diagnosis pursuant to DSM-IV and 
specifically state whether or not each 
criterion for a diagnosis of PTSD is 
met.

a)  Is it at least as likely as not 
(50 percent or greater probability) 
that any currently diagnosed 
psychiatric disability is 
etiologically related to the Veteran's 
period of active service or his 
treatment in service?

b)  Is it at least as likely as not 
(50 percent or greater probability) 
that the symptoms diagnosed as a 
character and behavior disorder in 
service were manifestations of any 
currently diagnosed psychiatric 
disability?  

4.  Issue a statement of the case which 
addresses the issue of entitlement to 
service connection for a sleep disorder.  

5.  Then, readjudicate the claim of service 
connection for a psychiatric disorder.  If 
action remains adverse to the Veteran, 
issue a supplemental statement of the case 
and allow the appropriate time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


